Exhibit 10.23.1






CONSENT, ASSIGNMENT, FIRST AMENDMENT TO LEASE AND
NON-DISTURBANCE AGREEMENT
THIS CONSENT, ASSIGNMENT, FIRST AMENDMENT TO LEASE AND NON-DISTURBANCE AGREEMENT
(“Amendment”) is made effective this 28th day of March, 2008, between CARMEL
RIVER, LLC, a Delaware limited liability company, CARLSEN INVESTMENTS, LLC, a
California limited liability company, and RIEGER INVESTMENTS, LLC, a Delaware
limited liability company (collectively, “Landlord”), BOSTON SCIENTIFIC SANTA
ROSA CORP., (formerly known as Trivascular, Inc.), a California corporation
(“TV”), and BOSTON SCIENTIFIC CORPORATION, a Delaware corporation (“BSC”).
RECITALS
A. Landlord, and TV, as Tenant, are parties to a written lease agreement dated
June 16, 2005 (as amended and in effect on the date hereof, the “Lease”),
respecting a total of 110, 250 square feet of warehouse and office space located
at 3910 Brickway Boulevard, Santa Rosa, California (the “Premises”). BSC is the
guarantor (“Guarantor”) of the Lease pursuant to that certain guaranty dated
June 23, 2005 (“Guaranty”). Boston Scientific Corporation herein is the same
entity named as Boston Scientific Corporation, Inc., in the Lease and Guaranty;
B. TV desires to assign its interest as Tenant under the Lease to BSC after
which an affiliate of BSC shall sell (the “TV Sale”) all of the issued and
outstanding shares of TV to TV2 Holding Company, a Delaware Corporation, and
upon the TV Sale, the name of TV shall be changed to Trivascular2, Inc.;
C. Simultaneously with the TV Sale, BSC desires to sublease the Premises to TV
and desires the option to assign its interest as Tenant under the Lease to TV;
D. Landlord, BSC and TV desire to assure the possession of the Premises by
Subtenant (as defined herein) irrespective of a termination of the Lease for the
reasons set forth in Section 6 herein; and
E. Landlord and BSC desire to amend the Lease, on the terms and conditions
contained in this Amendment.
AGREEMENT
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
1. Definitions. Unless otherwise specifically defined herein, each term used
herein that is defined in the Lease has the meaning assigned to such term in the
Lease.
2. Assignment of Tenant’s Interest in Lease. Effective on the date stated above,
TV presently and absolutely assigns all of its right, title, and interest as
Tenant under the Lease to BSC, and BSC accepts such assignment and agrees to be
fully liable for Tenant’s obligations under the Lease accruing from and after
such assignment. Landlord hereby approves of such assignment. The parties
acknowledge and agree BSC’s Guaranty shall remain in full effect, and shall not
merge with, or be affected by, BSC’s interest as Tenant under the Lease.
3. Consent to Sublease. Pursuant to Section 9.01 and Section 9.05 of the Lease,
Landlord hereby consents to a sublease of the entire Premises by BSC to TV or an
affiliate of TV (“Subtenant”) pursuant to a sublease agreement (the “Sublease”)
on substantially the same terms and conditions as the Lease.
4. Notice to Subtenant. Landlord hereby agrees in the event of BSC’s default
under the Lease, Landlord shall give Subtenant the same notice(s) of default
(each a “Default Notice”) that Landlord gives to BSC at the same time that
Landlord gives such notice(s) to BSC.
5. Subtenant’s Right to Cure. Subtenant shall have the right, at any time BSC is
the Tenant under the Lease, to cure any defaults by BSC under the Lease.
6. Possession of Subtenant. Landlord hereby agrees that if the Lease is
terminated prior to the expiration of the Sublease by reason of (i) any default
of Tenant under the Lease that is not capable of being cured by Subtenant,
including the defaults set forth in Section 10.02(d) of the Lease, or (ii) any
default of Tenant under the Lease for which Landlord has failed to give
Subtenant a Default Notice in the manner set forth in Section 4 hereof, then
(x) the Subtenant’s possession of the Premises shall not be disturbed, (y) the
tenancy of Subtenant at the Premises shall continue with the same force and
effect as if Landlord, as





--------------------------------------------------------------------------------

Exhibit 10.23.1




landlord, and Subtenant, as tenant, had entered into a lease as of the date of
the termination of the Lease containing the same terms and conditions as those
contained in the Lease, including the rights of renewal thereof, for a term
equal to the unexpired term of the Lease, and (z) within fifteen (15) days after
the date of the termination of the Lease, Landlord, as landlord, and Subtenant,
as tenant, shall enter into a written lease confirming Subtenant’s tenancy and
containing the same terms and conditions as those contained in the Lease,
including the rights of renewal thereof, for a term equal to the unexpired term
of the Lease.
The parties hereto acknowledge (i) that the payment of money, performance of
repair, replacement and maintenance obligations, and the provision of evidence
of insurance are curable defaults, and (ii) that the provisions set forth in
this Section 6 are expressly for the benefit of Subtenant and shall be
enforceable by Subtenant notwithstanding the TV Sale and the subsequent change
of TV’s name from Boston Scientific Santa Rosa Corp. to Trivascular2, Inc.
7. Consent to Assignment to TV. Pursuant to Section 9.01 and Section 9.05 of the
Lease, Landlord hereby consents to an assignment of the Lease to Subtenant at
any time during the Term of the Lease; provided BSC remains as the Guarantor
through February 28, 2013, and BSC concurrently confirms to Landlord, in
writing, that the Guaranty continues in full force and effect until such date.
Upon such assignment, BSC shall be released and relieved of all of its
obligations as Tenant (but not as Guarantor) under the Lease notwithstanding the
provisions of Section 9.03 of the Lease.
8. Lease Section 1.05—Lease Term. The parties acknowledge and agree the Lease
Term is hereby extended from February 28, 2011, to February 28, 2013.
9. Lease Section 1.12—Base Rent. The parties acknowledge and agree the Base Rent
for the extended Lease Term shall be as follows:
 
 
 
Months
Monthly Rent
3/1/2011 to 2/28/2012
$
85,995


3/1/2012 to 2/28/2013
$
88,200



10. Lease Section 1.07—Guarantor. The parties acknowledge and agree BSC,
pursuant to the Guaranty, shall continue to guaranty all of the obligations of
Tenant pursuant to the Lease through and including February 28, 2013, at which
time the Guaranty shall terminate and be of no further force and effect and BSC
shall have no further liability thereunder.
11. Lease Section 9.02—Tenant’s Affiliate. Regarding Section 9.02 of the Lease,
the Landlord acknowledges and agrees that the right of the Tenant under the
Lease to assign the Lease or sublease the Premises without Landlord’s consent to
a Tenant’s Affiliate shall be in full force and effect notwithstanding an
assignment of the Lease from BSC to Subtenant as permitted hereunder.
12. Lease Addendum Article Sixteen—Option to Renew. Regarding Article 16 of the
Lease, the parties acknowledge and agree the Option to Renew is still in full
force and effect, notwithstanding anything to the contrary contained in
Section 16.A and Section 16.C of the Lease, BSC may exercise the Option to
Renew, or alternatively, if BSC has assigned the Lease to Subtenant as permitted
hereunder, Subtenant as assignee may exercise the Option to Renew, in each case
on the terms and conditions set forth in Article 16 of the Lease. If the Option
to Renew is exercised, the extended Term of the Lease shall run from March 1,
2013 to February 28, 2018. The physical occupancy requirement set forth in
Section 16.A and Section 16.C of the Lease may be met by BSC or Subtenant. In
the event the Option to Renew is exercised, BSC shall only be responsible, under
the Guaranty, for its obligations regarding the period ending February 28, 2013,
at which time the Guaranty shall terminate and be of no further force and effect
and BSC shall have no further liability or obligation thereunder.
13. Lease Addendum Article Nineteen—Right of First Refusal to Purchase Building.
Regarding Article 19 of the Lease, the parties acknowledge and agree the Right
of First Refusal to Purchase is still in full force and effect notwithstanding
anything to the contrary contained in Section 19(d) of the Lease, and may be
exercised by BSC as Tenant or by the Subtenant (as provided herein), in each
case on the terms and conditions set forth in Article 19 of the Lease. If BSC
exercises the Right of First Refusal to Purchase, BSC may require Landlord to
deed the property directly to Subtenant. Alternatively, BSC may assign the Right
of First Refusal to Subtenant, separately from an assignment of the Lease
provided Subtenant is still subtenant of the Premises at the time of such
assignment, or as part of an assignment of the Lease, and Subtenant may exercise
the Right of First Refusal to Purchase. Landlord hereby consents to any such
assignment of the Right of First Refusal to Purchase to Subtenant, provided
Subtenant is still subtenant of the Premises at the time of such assignment. In
accordance with Section 19(c) of the Lease, in the event Subtenant timely
delivers the Offer to Landlord, but later does not timely consummate the
transaction, Landlord shall have all of the remedies against Subtenant which are
contained in the Offer, and the Right of First Refusal to Purchase shall
automatically terminate and be of no further force or effect. The physical
occupancy requirement set forth in Section 19(d) of the Lease may be met by BSC
or Subtenant.





--------------------------------------------------------------------------------

Exhibit 10.23.1




14. Counterparts and Facsimile. This Amendment may be signed in counterparts,
all of which shall constitute one instrument. Signatures transmitted by
facsimile shall be binding as originals.
15. Other Provisions Unchanged. Except as expressly amended herein, all of the
provisions, conditions and covenants of the Lease, and the Guaranty, shall
remain unchanged and continue in full force and effect.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.
 
 
 
 
Landlord:
 
CARMEL RIVER, LLC,
a Delaware limited liability company
 
 
By:
 
/s/ Carl D. Panattoni
 
 
Carl D. Panattoni, Trustee of the
Panattoni Living Trust, dated
April 8, 1998, Managing Member
 
CARLSEN INVESTMENTS, LLC,
a California limited liability company
 
 
By:
 
/s/ James Carlsen
 
 
James Carlsen, Managing Member
 
RIEGER INVESTMENTS, LLC,
a Delaware limited liability company
 
 
By:
 
/s/ Jacklyn Shelby
 
 
Jacklyn Shelby, Managing Member
 
Tenant:
 
Exiting Tenant:
 
BOSTON SCIENTIFIC SANTA ROSA CORP., a California corporation
 
 
By:
 
/s/ Lawrence J. Knopf
Name:
 
Lawrence J. Knopf
Title:
 
Assistant Secretary






--------------------------------------------------------------------------------

Exhibit 10.23.1




 
 
 
New Tenant:
 
BOSTON SCIENTIFIC CORPORATION,
a Delaware corporation
 
 
By:
 
/s/ Paul LaViolette
Name:
 
 
Paul LaViolette
Title:
 
Chief Operating Officer
 
Guarantor:
 
BOSTON SCIENTIFIC CORPORATION,
a Delaware corporation
 
 
By:
 
/s/ Paul LaViolette
Name:
 
 
Paul LaViolette
Title:
 
Chief Operating Officer




